Order entered October 21, 2019




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00674-CR

                             DAVID SCOTT KILGORE, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 219-80638-2019

                                              ORDER
       Before the Court is court reporter Antoinette Varela’s third request for additional time to

file the reporter’s record. We GRANT the request and ORDER the reporter’s record due by

5:00 p.m. on December 2, 2019. Should Ms. Varela fail to file the reporter’s record by that

date, the Court may order she not sit until the reporter’s record is filed.

       We DIRECT the Clerk to send copies of this order to the Honorable Jennifer Edgeworth,

Presiding Judge, 219th Judicial District Court; Antoinette Varela; official court reporter, 366th

Judicial District Court; and counsel for all parties.



                                                        /s/    ROBERT D. BURNS, III
                                                               CHIEF JUSTICE